Citation Nr: 1236827	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  10-31 949A	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel





INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant's claim for a one-time payment from the FVEC Fund.

In October 2012, the Board granted a motion, filed by the appellant's representative, to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).

For the reasons set forth below, this appeal is being REMANDED to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the FVEC Fund to eligible persons.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (Feb. 17, 2009).

An eligible person is any person who served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to a military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under § 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and was discharged or released from such service under conditions other than dishonorable.  Id. § 1002(d).

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on the matter is conclusive and binding on VA.  38 C.F.R. § 3.203(c) (2011).  See Duro v. Derwinski, 2 Vet. App. 530 (1992).  Thus, if the United States service department does not verify the claimed service, the applicant's only recourse lies within the relevant service department; not with VA.  A claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies the claimed service.  38 C.F.R. § 3.203 (2011); Soria, supra.

In the present case, the appellant has reported that his claim for a one-time payment from the FVEC Fund has been adjudicated under two different VA claims file numbers.  See, e.g., statements from the appellant dated March 24, 2010, and July 26, 2012.  Review of electronic (Virtual VA) records appear to confirm his report, inasmuch as Virtual VA contains an electronic copy of a July 2009 RO decision letter denying a FVEC claim reportedly filed in February 2009.

The July 2009 decision letter makes reference to two documents that are not located in the paper or electronic claims files currently before the Board: a VA Form 21-4138 (CF), Statement in Support of Claim (Filipino Veterans Equity Compensation), described as having been received in February 2009; and a VA Form 07-3101, Request for Information, described as having been dated in February 1981.

The references to documents not in the record currently before the Board, together with the evidence indicating that the appellant's FVEC claim(s) appear to have been decided under two different VA claims file numbers, strongly suggests that another VA paper claims file exists for the appellant.  Moreover, it appears that that paper file may contain further evidence with respect to the appellant's reported service as a guerilla.  In his March 2010 correspondence, referenced above, the appellant indicated that the RO's prior denial of his FVEC claim was based on his reported service in Anderson's Guerilla Organization.  By contrast, the more current (March 2010) denial is based largely on his reported service with the 103rd Squadron, "C" Company, Luzon Guerilla Army Forces (LGAF) and with the Walter Cushing Guerillas.

Because it appears that another VA claims file may exist for the appellant, and may contain additional information bearing on his appeal, efforts must be made to obtain it.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2011).  If procured, the appellant's FVEC claim must be readjudicated based on all available evidence.  38 C.F.R. § 19.9 (2011).

For the reasons stated, this case is REMANDED for the following actions:

1.  Contact the Manila RO and ask it to search for and provide any other claims files for the appellant that 
may exist, to specifically include under file number 
C 29 601 173.  If another claims file is found, its contents should be consolidated with the claims file presently before the Board, as appropriate.  If another claims file for the appellant is not available or does not exist, the current claims file should be annotated to reflect that fact, and the appellant and his representative should be notified.

2.  If another claims file for the appellant is obtained, and it contains allegations or information with respect to the appellant's guerilla service that have not yet been sent to NPRC for review, ask NPRC to verify whether, based on such additional allegations and/or information, the appellant had service of the type necessary to qualify for a one-time payment from the FVEC Fund.

3.  After conducting any additional development deemed necessary, the record on appeal should again be reviewed.  If the claim for one-time payment from the FVEC Fund remains denied, furnish a supplemental statement of the case (SSOC) to the appellant and his representative, and afford them an opportunity to respond.

Thereafter, the claims file should be returned to the Board, if otherwise in order.  No action is required by the appellant until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2011).

